DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially free of nickel” in claims 3 and 8 is a relative term which renders the claim indefinite. The term “substantially free of nickel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how much nickel can be within the steel to be called substantially free especially when some of the other claimed constituents comprise as little as .03 wt%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano et al (US PG Pub. No. 2019/0154303) in view of Kawano et al (US PG Pub. No. 2011/0033731).
Regarding claim 11:
	Kitano discloses a plate-type heat exchanger (20) to be used in a water heating device (1) configured to heat tap water (cold water in see figure 1) to produce hot water (hot water out see figure 1), the plate-type heat exchanger comprising: a plurality of heat plates (see paragraph 36), each of which comprises a body portion having a plate shape and an extension portion extending outward from one end of the body portion (see paragraph 36 where the plates have roughnesses), the heat plates being stacked on each other in a predetermined direction so that two neighboring extension portions overlap each other (see paragraph 36 where they are laminated);
	Kitano fails to disclose bonding parts, each of which is provided between the two neighboring extension portions to bond the two neighboring heat plates, wherein the heat plate is made of ferritic stainless steel containing less than about 0.5 wt % of nickel, about 0.1 wt % to about 2 wt % of copper, and about 0.03 wt % or less of carbon, and the bonding part is formed by brazing with a copper filler metal.
	Kawano teaches a heat exchanger plate (see paragraph 2) similar to Kitano including brazing the plates using copper filler metal (see paragraph 2) and the heat plate is made of ferritic stainless steel containing less than about 0.5 wt % of nickel (see paragraph 57 where Ni is .5 wt%, the examiner also notes that either Ni or Co can be used also see claim 5, that at least one of Ni of Co is used, where if just Co is chosen there would be no Ni at all), about 0.1 wt % to about 2 wt % of copper (see paragraph 53), and about 0.03 wt % or less of carbon (paragraph 44).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kitano with the teachings of Kawano to include brazing the heat plates together in order to combine the heat exchanger plates and use copper to have corrosion resistance (see paragraph 2 of Kawano), and to use ferritic stainless steel with the claimed composition in order to provide a material suited for a heat exchanger having both brazing ability and corrosion resistance under a chlorine-rich water environment (see paragraph 11 of Kawano).

Regarding claim 14:
	Kitano modified above discloses wherein the content of residual chlorine in the tap water is about 2 ppm or more (the examiner notes that in claim 11 the heating device is configured to heat tap water and thus would be configured to heat tap water with 2 ppm or more of chlorine, which the heat exchanger is certainly capable of, furthermore the examiner notes that if the claimed ferritic stainless steel is capable of use with this amount of Chlorine then Kitano as modified above would be as well since it contains the same constituents, still further Kawano taught the heat exchanger does well in water with a high content of chlorine).

Regarding claim 15:
	Kitano modified above discloses a water heating device configured to heat tap water to produce hot water (see claim 11 addressed above), the water heating device comprising: a heat source unit (2); and a plate-type heat exchanger (20) configured to heat the tap water using heat that is generated in the heat source unit or using heating water that is heated by the heat generated in the heat source unit (see figure 1), wherein the plate-type heat exchanger comprises: a plurality of heat plates, each of which comprises a body portion having a plate shape and an extension portion extending outward from one end of the body portion, the heat plates being stacked on each other in a predetermined direction so that two neighboring extension portions overlap each other; and a plurality of bonding parts, each of which is provided between the two neighboring extension portions to bond the two neighboring heat plates (See paragraph 36 and claim 11 addressed above), wherein the heat plate is made of ferritic stainless steel containing less than about 0.5 wt % of nickel, about 0.1 wt % to about 2 wt % of copper, and about 0.03 wt % or less of carbon (see claim 11 addressed above), and the bonding part is formed by brazing with a copper filler metal (see claim 11 addressed above).

Regarding claim 17:
	See claim 14 addressed above.

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of Kawano as applied to claims 11 and 15 above respectively, and further in view of Uchino (US PG Pub. No. 2017/0248373).
Regarding claims 12-13 and 16:
	Kitano modified above discloses all of the above except a herringbone pattern of valleys and crests is defined in the body portion and wherein the extension portion inclinedly extends outward from the one end of the body portion.
	Uchino teaches a plate heat exchanger (1) similar to Kitano including except a herringbone pattern of valleys and crests is defined in the body portion and wherein the extension portion inclinedly extends outward from the one end of the body portion (see figures 3 and 7a-7b).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitano with the teachings of Uchino to include a herringbone pattern in order to provide for increased heat exchange capabilities.


Claims 1, 3-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of Kawano and “Chlorination of Drinking Water” (hereinafter CDW, NPL attached by examiner).
Regarding claim 1:
	Kitano discloses a heat exchange method of tap water using a heat exchanger, the heat exchanger comprises a plurality of heat plates, 
	Kitano fails to disclose the content of residual chlorine in the tap water is about 2 ppm or more the plates comprise ferritic stainless steel, copper brazing configured to couple the heat plates, and the ferritic stainless steel contains less than about 0.5 wt % of nickel, about 0.1 wt % to about 2 wt % of copper, and about 0.03 wt % or less of carbon.
	CDW teaches tap water should have a chlorine content about 2-3 ppm (see page 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kitano to use the tap water having a Chlorine content of between 2-3 ppm in order to effectively heat water in areas where there is such a concentration of chlorine in the water to kill any bacteria within the tap water.
	Kawano teaches a heat exchanger plate (see paragraph 2) similar to Kitano including brazing the plates using copper filler metal (see paragraph 2) and the heat plate is made of ferritic stainless steel containing less than about 0.5 wt % of nickel (see paragraph 57 where Ni is .5 wt%, the examiner also notes for future claims that either Ni or Co can be used also see claim 5, that at least one of Ni of Co is used, where if just Co is chosen there would be no Ni at all), about 0.1 wt % to about 2 wt % of copper (see paragraph 53), and about 0.03 wt % or less of carbon (paragraph 44).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kitano with the teachings of Kawano to include brazing the heat plates together in order to combine the heat exchanger plates and use copper to have corrosion resistance (see paragraph 2 of Kawano), and to use ferritic stainless steel with the claimed composition in order to provide a material suited for a heat exchanger having both brazing ability and corrosion resistance under a chlorine-rich water environment (see paragraph 11 of Kawano).

Regarding claim 3:
	Kitano modified above discloses wherein the ferritic stainless steel contains about 0.3 wt % to about 2 wt % of copper (see claim 1 addressed above), about 0.03 wt % or less of carbon (see claim 1 addressed above), and about 16 wt % to about 23 wt % of chromium (see paragraph 50 of Kawano as modified above), wherein the ferritic stainless steel is substantially free of nickel (See claim 1 addressed above).

Regarding claim 4:
	Kitano modified above discloses wherein the tap water is heated by the heat exchange (see figure 1).

Regarding claim 5:
	Kitano modified above discloses wherein the tap water having a temperature of about 0°C to about 20°C (inherent to tap water) is heated into hot water having a temperature of about 40°C to about 60°C (see at least figure 3 where the water temperature can be heated to 42°C by the heat exchanger.

Regarding claim 6:
	Kitano modified above teaches a heat exchanger (20) for exchanging heat of tap water in which the content of residual chlorine is about 2 ppm or more (see claim 1 addressed above), the heat exchanger comprising a plurality of heat plates and copper brazing configured to couple the heat plates, wherein each of the heat plates comprises ferritic stainless steel, and the ferritic stainless steel contains less than about 0.5 wt % of nickel, about 0.1 wt % to about 2 wt % of copper, and about 0.03 wt % or less of carbon (see claim 1 addressed above).

Regarding claims 8-10:
	See claims 3-5 addressed above.
 
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of Kawano and CDW as applied to claims 1 and 6 above respectively, and further in view of “Sulfate in Water” (hereinafter SW, NPL attached by examiner) and “Facts about Fluoride and Water” (hereinafter FFW, NPL attached by examiner).
Regarding claims 2 and 7:
	Kitano modified above discloses all of the above except wherein the tap water contains about 0.5 ppm to about 2 ppm of fluorine and about 250 ppm to about 500 ppm of sulfate ions.
	SW teaches tap water can contain 250 ppm (see page 2 under public water supply).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use tap water with 250 ppm sulfate in order to effectively heat water in areas where there is such a concentration of sulfates in the water.
	FFW teaches tap water includes on average 1 ppm of fluoride (see page 2 middle of page).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use fluoridated water in order to effectively heat water in areas where there is such a concentration of fluorine in the water, which is effective for protecting against cavities.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morita et al (US PG Pub. No. 2018/0149373) - similar water heating device.
Hiraide et al (US PG Pub. No. 2018/0037968) - similar ferritic stainless steel.
Matsuhashi et al (US PG Pub. No. 2017/0175237) - similar ferritic stainless steel.
Andersson et al (US PG Pub. No. 2015/0362269) - similar heat exchange plates.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL HERZFELD whose telephone number is (571)272-5899. The examiner can normally be reached Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHANIEL HERZFELD
Primary Examiner
Art Unit 3762



/NATHANIEL HERZFELD/Primary Examiner, Art Unit 3762